Citation Nr: 0802838	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-32 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected residuals of a left zygomatic arch 
fracture.

2.  Entitlement to an increased rating for the service-
connected arthritis of the right knee, currently rated as 10 
percent disabling.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected instability of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel
INTRODUCTION

The veteran had active service from April 1964 to November 
1965.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that granted service connection for residuals of a 
left zygomatic arch fracture and assigned a noncompensable 
rating.  The October 2004 decision also denied an increased 
rating for the service-connected degenerative joint disease 
of the right knee, currently rated as 10 percent disabling; 
but, assigned a separate 10 percent rating for instability of 
the right knee by awarding a separate grant of service 
connection for right knee status post meniscectomy.  The 
veteran disagreed with the initial noncompensable rating 
assigned for the service-connected residuals of a left 
zygomatic arch fracture; disagreed with the initial 10 
percent rating assigned for the service-connected right knee 
status post meniscectomy; and disagreed with the denial of an 
increased rating for the service-connected degenerative joint 
disease of the right knee.  

The veteran was scheduled to testify at a personal hearing 
before a Veterans Law Judge at the RO in January 2007; 
however, the veteran failed to report to the scheduled 
hearing, and did not provide good cause for his failure to 
report.  It is therefore assumed that the veteran no longer 
desires a hearing before a Veterans Law Judge. 

During the course of this appeal, the veteran was awarded an 
increased rating, from 20 percent to 40 percent, for his 
service-connected degenerative disc disease and degenerative 
joint disease of the lumbar spine.  In a July 2005 statement, 
the veteran's accredited representative expressed 
satisfaction with the assignment of a 40 percent rating for 
the service-connected lumbar spine disability.  In light of 
the July 2005 statement, the 40 percent rating represents a 
full grant of benefits sought on appeal and the issue is no 
longer in appellate status at this time.  The July 2005 
statement also expressed dissatisfaction with the effective 
date assigned for the award of the 40 percent rating.  The RO 
accepted that statement as a notice of disagreement, and 
issued a Statement of the Case (SOC) addressing the effective 
date issue in July 2006.  The veteran did not thereafter 
perfect an appeal as to that issue, and as such, the issue of 
entitlement to an earlier effective date for the assignment 
of a 40 percent rating is not in appellate status or before 
the Board at this time.  

The issues of entitlement to an intial rating in excess of 10 
percent for the service-connected right knee status post 
meniscectomy, and entitlement to an increased rating (in 
excess of 10 percent) for the service-connected degenerative 
joint disease of the right knee, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected residuals of a left zygomatic arch 
fracture have been manifested by subjective complaints of 
inability to chew properly, pain in the TMJ area, and 
objective findings of slight asymmetry of the face and a 
barely visible, surgical scar at the hairline, since the 
effective date of service connection; such manifestations 
approximating moderate displacement of the maxilla.  

2.  The service-connected residuals of the left zygomatic 
arch fracture do not include any of the eight characteristics 
of disfigurement of the face or the surgical scar.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the criteria for 
the assignment of an initial 10 percent rating, but not 
higher, for the service-connected residuals of a left 
zygomatic arch fracture have been met since the effective 
date of service connection.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. § § 4.1, 4.3, 4.7, 4.118, Diagnostic 
Code 7800, 4.150, Diagnostic Code 9916 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in June 2004 and July 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The veteran is challenging the initial noncompensable 
evaluation assigned following the grant of service 
connection.  In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  That notwithstanding, 
the RO subsequently provided additional notice letters to the 
veteran in conjunction with additional claims which did 
specifically advise the veteran regarding the assignment of 
an initial disability rating and effective dates.  

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of his disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.






II.  Increased Ratings

The veteran seeks a compensable rating for the service-
connected residuals of a left zygomatic arch fracture.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Historically, the veteran injured his left zygomatic arch as 
a result of a fall in early December 2002.  A VA operative 
report notes that three weeks after the initial injury, the 
veteran presented to the Emergency Department with persistent 
soreness over his left cheek and some difficulty chewing.  X-
rays suggested a fracture and a computerized tomography (CT) 
scan revealed depressed left zygomatic arch facture.  Given 
his difficulty with chewing, the veteran underwent a 
"Gilllies' approach" surgical procedure in December 2002 to 
reduce the facture.  

A post-operative follow-up ENT report from December 2002 
noted palpable slight depression of zygomatic arch on the 
left.  The examiner noted that there was some persistent 
displacement, but that it was not unexpected given the age of 
the fracture at the time of the surgery.  

At VA examination in August 2004, the veteran reported pain 
in the TMJ area when chewing.  The examiner noted that the 
left side of the face appeared somewhat flattened compared to 
the right side.  The examiner noted that the scar from the 
surgery was not significant because it was within the 
hairline and the preauricular area.  The scar was not 
painful, although it was itchy.  On examination, there was 
facial asymmetry from the frontal perspective, with some 
flattening of the zygomatic arch area.  From a lateral view, 
no abnormalities could be seen.  The surgical scar could only 
be seen by looking and examining with difficulty as it was 
within the hairline, high in the preauricular area.  It was a 
thin, well-healed scar, 4.5 cm in length, slightly crescent-
shaped and nontender.  It was not elevated or depressed.  It 
was not adherent to the underlying tissue, and it did not 
appear to be irritated.  There was no restriction of movement 
of the skin of the scalp.  There did seem to be some point 
tenderness in the TMJ.  Range of motion was normal and no 
crepitus was appreciated.  The impression was fracture of the 
left zygomatic arch in December 2002, status post open 
reduction, with some mild facial asymmetry as a result with 
an essentially asymptomatic occasionally itchy scar, not 
cosmetically significant.  

The veteran's service-connected residuals of a left zygomatic 
arch fracture have been rated pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7800, which governs ratings for disfigurement 
of the head, face or neck.  Diagnostic Code 7800 provides for 
a rating of 10 percent for disfigurement of the head, face, 
and neck, with one characteristic of disfigurement; a rating 
of 30 percent is assigned for disfigurement of the head, 
face, and neck, with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with two or 
three characteristics of disfigurement.

The eight characteristics of disfigurement, for purposes of 
evaluation of skin conditions under § 4.118, are: (1) scar 
that is 5 or more inches (13 or more cm.) in length; (2) scar 
that is at least one-quarter inch (0.6 cm.) wide at its 
widest part; (3) surface contour of scar that is elevated or 
depressed on palpation; (4) scar that is adherent to 
underlying tissue; (5) skin that is hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) 
abnormal skin texture (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and (8) skin that is indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.). 

According to the examination report, the veteran does not 
have any of the eight characteristics of disfigurement.  
Although the examiner noted slight asymmetry between the 
right cheek area and the left cheek area, this was only 
noticeable from a front view, and it did not cause gross 
distortion or visible or palpable tissue loss.  Absent gross 
distortion of the face, visible tissue loss, and any 
characteristic of disfigurement, a compensable rating under 
Diagnostic Code 7800 is not warranted.  

Additionally, a separate rating for the surgical scar 
associated with the post-operative left zygomatic arch 
fracture is also not assignable under Diagnostic Code 7800.  
The VA examiner explained that the surgical scar was 
essentially asymptomatic, except for occasional itching.  In 
other words, it is not manifested by any of the eight 
characteristics of disfigurement.  Furthermore, the surgical 
scar is barely visible, nontender and is located on the 
hairline.  

In sum, a compensable rating for the service-connected 
residuals of the left zygomatic arch fracture is not 
warranted at any time during the appeal period.  
Nevertheless, other potentially applicable diagnostic codes 
must be considered.  

As noted above, the December 2002 post-operative follow-up 
report indicated that the veteran had persistent 
displacement, given the age of the fracture at the time of 
the surgery.  Ratings for malunion or nonunion of the maxilla 
are provided under 38 C.F.R. § 4.150, diagnostic code 9916, 
and provide for a noncompensable rating for slight 
displacement, a 10 percent rating for moderate displacement, 
and a 30 percent rating for severe displacement.  The 
December 2002 does not clearly identify exactly how severe 
the veteran's displacement is; however, the veteran 
explained, in his Notice of Disagreement, that his jaw did 
not line up properly and it caused him to constantly bite the 
inside of his mouth and tongue.  

Given the veteran's report of his difficulty chewing and 
soreness, and the objective findings of displacement and 
slight facial asymmetry, the totality of the evidence 
provides an overall disability picture that more nearly 
approximates moderate displacement of the maxilla.  

In conclusion, the assignment of a rating under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 does not afford the veteran a 
compensable rating for the reasons set forth above; however, 
the criteria for the assignment of a rating of 10 percent for 
moderate displacement of the maxilla, but no higher, are more 
nearly approximated under Diagnostic Code 9916.  Rating the 
veteran's residuals of left zygomatic arch fracture under 
38 C.F.R. § 4.150, Diagnostic Code 9916 is entirely 
appropriate given the objective findings of displacement, and 
it also benefits the veteran in this case, and there is no 
other diagnostic code that would afford the veteran a 
compensable rating for the left zygomatic arch fracture at 
this time.

At no time has the service-connected disability been more 
disabling than as currently rated, and as such, entitlement 
to "staged" ratings for the service-connected residuals of a 
left zygomatic arch fracture as prescribed by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999), are not for 
application in this case.  

ORDER

An initial 10 percent rating, but not higher, for the 
service-connected residuals of a left zygomatic arch fracture 
have been met, since the effective date of service 
connection.  


REMAND

The veteran seeks a higher rating for the service-connected 
arthritis of the right knee and the service-connected status 
post meniscectomy instability of the right knee.  

The veteran's right knee condition was last examined in 
August 2004.  Not only did that examination take place over 
three years ago, but it is wholly inadequate for rating 
purposes.  

Specifically, the veteran's status post right knee 
meniscectomy is currently rated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  That code provides for 
ratings based on subluxation and/or instability of the knee 
that is slight (10%), moderate (20%) and/or severe (30%).  
Although the examiner in August 2004 indicated that the 
veteran had objective evidence of instability of the right 
knee, there is no indication whatsoever of the severity of 
such instability.  The Board is therefore unable to determine 
the appropriate rating to assign under Diagnostic Code 5257 
based on the veteran's instability of the right knee because 
it is unknown as to whether the veteran's instability is 
slight, moderate, or severe.

The veteran should be reexamined to determine the level of 
severity of the right knee instability, as well as the 
current nature and severity of the arthritis of the right 
knee, particularly given the length of time since the last 
examination was conducted.  Importantly, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the appellant, that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327.  
Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there 
has been a material change in a disability, or if the current 
rating may be incorrect.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
right knee condition, not already 
associated with the claims file.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of the service-connected 
right knee disabilities in terms of the 
Rating Schedule.  All indicated tests, 
including X-ray and range of motion 
studies, must be conducted.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should provide an opinion as to the 
extent that pain limits the functional 
ability of the right knee in terms of 
additional functional limitation due to 
pain.  The examiner should describe the 
extent the right knee disabilities 
exhibit weakened movement, excess 
fatigability, incoordination, and/or 
ankylosis.  These determinations should 
be expressed in terms of the degree of 
additional range of motion loss.  The 
examiner should also portray the degree 
of additional range of motion loss due to 
pain on use or during flare-ups.  
Additionally, the examiner should opine 
as to whether the veteran's right knee 
instability is slight, moderate, or 
severe.  A complete rationale for any 
opinion expressed must be provided.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


